                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


THADDEUS JONES,

               Plaintiff,                            Case No. 17-3089-EFM-KGG

v.

JEFF EASTER, ET AL.

               Defendants.


                                            ORDER

       The pro se Plaintiff has filed a “Motion for Extension of Time to Respond to Defendant’s

Response to Admissions” (Doc. 55). The Plaintiff states, and the Court file confirms, that

Defendant served its responses to Plaintiff’s requests for admission on February 14, 2019 (Doc.

52).

       The rule governing responses to requests for admission (Fed. R. Civ. P. 36), like all

discovery responses, does not require or allow a “response” to discovery responses. If the

responses provided by the Defendant are “insufficient,” the Plaintiff may file a Motion to

Compel such responses (Fed. R. Civ. P. 36(a)(6)). (The Plaintiff understands this procedure, as

evidenced by his previously filed Motion to Compel, Doc. 44). A motion to compel discovery is

due 30 days from the alleged default D. Kan. Rule 37.1. So, in this instance a motion to compel

would be due by March 18, 2019, which is within the extension period requested by this motion.

       Because this motion evidences some procedural confusion on the part of the Plaintiff, the

Court will, out of an abundance of caution, extend the deadline to file a motion to compel to

April 1, 2019. The Court notes that conferring with the Defense counsel about any alleged

deficiencies in the responses is required prior to filing a motion (D. Kan. Rule 37.2). The Court
also reminds Plaintiff that a motion to compel is appropriate if the Defendant has failed to

properly respond to a request, or lodged an improper objection, but is not proper simply to

disagree with the substance of the response.

       The Motion for an extension of time to file a “response” is DENIED. However, the

Plaintiff’s Deadline to file a Motion to Compel is extended to April 1, 2019.

SO ORDERED this 11th day of March, 2019.

                                                     S/ KENNETH G. GALE
                                                     Kenneth G. Gale
                                                     United States Magistrate Judge
